Citation Nr: 0014162	
Decision Date: 05/31/00    Archive Date: 06/05/00

DOCKET NO.  93-04 059	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Baltimore, Maryland


THE ISSUE

Entitlement to service connection for a psychiatric disorder 
secondary to service-connected lumbosacral strain.



REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

G. Wm. Thompson, Counsel


INTRODUCTION

The veteran had active military service from February 1973 to 
May 1974.  His DD 214 shows no overseas duty, or awards or 
decorations related to combat.

The issue of whether there was new and material evidence to 
reopen a claim for entitlement to service connection for a 
psychiatric disorder secondary to service-connected 
lumbosacral strain, was previously before the Board, and it 
was remanded for additional development in August 1993, and 
May 1996.  The case has been returned to the Board for 
further appellate consideration.

A rating action in August 1978 denied service connection for 
a nervous condition on a direct and secondary basis.  The 
veteran was informed of the rating action and his appellate 
rights later that same month but did not appeal.  The Board 
notes that there was no specific diagnosis of an acquired 
psychiatric disorder of record in 1978.  

The veteran was diagnosed with schizophrenia in December 
1982, and a depression problem secondary to chronic lumbar 
strain (service connected) in 1983.  As was noted in the May 
1996 remand, the report of the November 1983 VA 
hospitalization reflected a diagnosis of depression secondary 
to pain syndrome which was secondary to chronic lumbar 
strain.  

The record reflects that, in January 1984, the veteran filed 
a communication requesting an increased rating for the 
service connected back disability.  He also stated that his 
service connected back disability had caused him to have a 
nervous condition and cited an assessment in support of that 
claim.  The assessment reportedly read "probably 
schizophrenia may be compensated by a functional low back 
syndrome."  He expressed his belief that this constituted 
new and material evidence.  The May 1984 rating determination 
considered issues including "service connection for 
depression problems secondary to service connected back 
condition."  The RO held that the veteran's depression was 
not a separately ratable entity on the basis that "every 
condition associated with severe pain which is not adequately 
controlled will cause depression problems."  The 
communication sent to the veteran after this rating action, 
however, did not contain any reference to the question of 
whether service connection for depression was warranted on 
any basis.   

In a May 1984 communication, the veteran stated that he would 
"like to add" depression problems secondary to "chronic 
benign pain syndrome to chronic lumbar strain secondary to a 
helicopter fall in 1973 to my service connected disability."  
In an August 1984 rating decision, the RO addressed the 
issues including "service connection for depression as due 
to the service connected back pain."  The RO noted that the 
claim for service connection for a nervous disorder 
"associated with" the service connected back disability had 
been addressed in May 1984.  The RO found that "[a]lthough 
the veteran may have neuropsychiatric disability associated 
with his service connected back problem, as specified in the 
rating schedule it cannot be separately evaluated but is 
considered part of his service connected back condition."  
The Board notes that this conclusion is consistent with the 
provisions of 38 C.F.R. § 3.310 in effect then as now (as 
38 C.F.R. § 3.310(a)) that state: 

Disability which is proximately due to or the 
result of a service-connected disease or 
injury shall be service connected.  When 
service connection is thus established for a 
secondary condition, the secondary condition 
shall be considered a part of the original 
condition.  (Emphasis added.)

The notification provided the veteran following this rating 
action advised him that an increased rating for his back 
disability was warranted, but contained no reference to a 
claim for service connection for a psychiatric disability or 
of the disposition of such a claim. 

The issue certified to the Board is whether there is new and 
material evidence to reopen a claim for entitlement to 
service connection for a psychiatric disorder secondary to 
service-connected lumbosacral strain.  It is clear that a 
claim for service connection for a psychiatric disability was 
denied in 1978.  There was no diagnosis of a psychiatric 
disorder at that time by a competent medical provider.   The 
veteran was provided written notice of that determination and 
failed to appeal the decision in a timely fashion.  Clearly, 
that determination was final. 

In 1984, the veteran filed communications that were properly 
deemed to be claims for service connection for a psychiatric 
disability.  Although the RO addressed these claims in May 
and August 1984, the veteran was never notified of those 
determinations and of his rights to appeal such 
determinations.  Accordingly, those determinations were not 
final.  

When the Board described this procedural background in the 
May 1996 remand, the Board noted that the August 1984 rating 
appeared to find that there was a neuropsychiatric disorder 
associated with the service connected back disability, but 
that it could not be separately rated.  The Board observed 
that it "appeared" that the RO "may" have granted service 
connection for a psychiatric disorder, however, the Board 
also commented that "[i]f that is the case," the current 
evaluations would be probative of the level of disability.  
Because of the ambiguity in the record, the Board sought 
clarification of the diagnosis of any psychiatric disability 
and an opinion as to whether it was related to a service 
connected disability.  The Board further requested that the 
RO readjudicate the issue in light of this development and 
the rating actions of May and August 1984.


FINDINGS OF FACT

1.  The veteran's diagnoses include a nervous condition in 
1978, an adjustment reaction in 1980, schizophrenia in 1982, 
depression problems secondary to service-connected 
lumbosacral strain in 1983, mild dysthymic state possibly 
secondary to chronic back pain in September 1993, 
schizophrenia in remission and dysthymia in remission in 
September 1994, and no psychiatric diagnosis in March and 
August 1997.

2.  The August 1984 rating determination granted service 
connection for "depression" due to the service connected 
back disability; the veteran currently id reported to have 
dysthymic state, which can not be dissociated from the 
disability for which service connection was granted in August 
1984.  


CONCLUSION OF LAW

Service connection is warranted for a disability currently 
classified as dysthymic state.   38 U.S.C.A. §§ 1110, 5107(a) 
(West 1991 & Supp. 1999).


REASONS AND BASES FOR FINDINGS AND CONCLUSION


General Criteria 

As a general proposition, the threshold question that must be 
resolved with regard to a claim is whether the veteran has 
presented evidence that the claim is well grounded.  Under 
the law, it is the obligation of the person applying for 
benefits to come forward with a well-grounded claim.  
38 U.S.C.A. § 5107(a).  A well grounded claim is "[a] 
plausible claim, one which is meritorious on its own or 
capable of substantiation.  Such a claim need not be 
conclusive but only possible to satisfy the initial burden of 
§ 5107(a)."  Epps v. Gober, 126 F.3d 1464, 1468 (Fed. Cir. 
1997).  Mere allegations in support of a claim that a 
disorder should be service-connected are not sufficient; the 
veteran must submit evidence in support of the claim that 
would "justify a belief by a fair and impartial individual 
that the claim is plausible."  38 U.S.C.A. § 5107(a); Tirpak 
v. Derwinski, 2 Vet. App. 609, 611 (1992).  The quality and 
quantity of the evidence required to meet this statutory 
burden depends upon the issue presented by the claim.  
Grottveit v. Brown, 5 Vet. App. 91, 92-93 (1993).  

The United States Court of Appeals for Veterans Claims 
(Court) has held that, in general, a claim for service 
connection is well grounded when three elements are satisfied 
with competent evidence.  Caluza v. Brown, 7 Vet. App. 498 
(1995).  First, there must be competent medical evidence of a 
current disability (a medical diagnosis).  Rabideau v. 
Derwinski, 2 Vet. App. 141, 144 (1992); Brammer v. Derwinski, 
3 Vet. App. 223, 225 (1992).  Second, there must be evidence 
of an occurrence or aggravation of a disease or injury 
incurred in service (lay or medical evidence).  Cartwright v. 
Derwinski, 2 Vet. App. 24, 25 (1991); Layno v. Brown, 6 Vet. 
App. 465 (1994).  Third, there must be a nexus between the 
in-service injury or disease and the current disability 
(medical evidence or the legal presumption that certain 
disabilities manifest within certain periods are related to 
service).  Grottveit v. Brown, 5 Vet. App. 91, 93; Lathan v. 
Brown, 7 Vet. App. 359 (1995).  

The Court has further held that the second and third elements 
of a well-grounded claim for service connection can also be 
satisfied under 38 C.F.R. § 3.303(b) (1997) by (a) evidence 
that a condition was "noted" during service or an 
applicable presumption period; (b) evidence showing post-
service continuity of symptomatology; and (c) medical or, in 
certain circumstances, lay evidence of a nexus between the 
present disability and post-service symptomatology.  See 
38 C.F.R. § 3.303(b); Savage v. Gober, 10 Vet. App. 488, 495-
97 (1997).  Alternatively, service connection may be 
established under 38 C.F.R. § 3.303(b) by evidence of (i) the 
existence of a chronic disease in service or during an 
applicable presumption period and (ii) present manifestations 
of the same chronic disease.  Ibid.  

Where the determinant issue involves a question of medical 
diagnosis or medical causation, competent medical evidence to 
the effect that the claim is plausible or possible is 
required to establish a well-grounded claim.  Grottveit v. 
Brown, 5 Vet. App. 91, 93 (1993).  Lay assertions of medical 
causation or diagnosis cannot constitute evidence to render a 
claim well grounded under 38 U.S.C.A. § 5107(a) (West 1991); 
if no cognizable evidence is submitted to support a claim, 
the claim cannot be well grounded.  Id.

The Court has held that "[i]n the absence of competent 
medical evidence of a current disability and a causal link to 
service or evidence of chronicity or continuity of 
symptomatology, a claim is not well grounded."  Chelte v. 
Brown, 10 Vet. App. 268 (1997).  

Factual Background

Service medical records do not show any treatment or 
diagnosis of an acquired psychiatric disorder.  The military 
records do show that he was prescribed Valium in the course 
of treatment for back complaints, and in October 1973 he was 
seen at a mental health clinic for family problems, creating 
personal adjustment problems.  A hardship discharge was 
recommended.  

By rating action in October 1974, service connection was 
established for chronic right sacro-iliac strain, rated 10 
percent.  

In a December 1977 statement, the veteran reported being 
treated for a nervous condition in service.  He maintained 
the condition had become progressively worse since service.  
He had not been treated for this condition by a physician 
since service, but he was submitting affidavits from people 
who knew of his condition.  

Received in February 1978 were lay statements from members of 
the veteran's family attesting to changes in the veteran's 
behavior since service.  His sister indicted that she thought 
it was due to medication, based on a college course she had 
taken in drug use and abuse.

VA clinic records from 1978 note that in February Valium and 
Librium had been discontinued because of their possible side 
effects, and the veteran believed that his personality had 
changed since service.  He was somewhat anxious, and some 
answers were tangential to questions.  He was referred for 
psychiatric evaluation.  In May 1978 it was noted that the 
veteran felt nervous and tense coming off Valium and Librium 
almost 6 months before.  The impression was "Borderline," 
rule out affective disorder.  

By rating action in August 1978 service connection was denied 
for a nervous condition due to drugs taken for service-
connected back condition.  In the rating memorandum it was 
noted that a nervous condition had not been diagnosed.  The 
veteran was informed of this determination and his appellate 
rights later in August 1978.

Received in July 1980 were copies of VA medical records dated 
from March 8-10, 1980, showing complaints of depression, 
anxiety, and suicidal ideation for the last 4 to 5 days.  The 
veteran was depressed over a family matter in which he 
believed he was not receiving family support.  He was 
hospitalized the 8th, was much improved the 9th, and asked to 
be discharged the 10th.  The diagnosis was adjustment 
reaction of adult life.

In June 1981, the veteran submitted a supplemental claim for 
service connection for a nervous condition.  He reported that 
he had been treated in service for his nerves by a social 
worker and a psychiatrist, was seen by a VA psychiatrist in 
1978, and had been referred to a mental hygiene clinic by a 
VA physician.

A VA hospital summary reflecting treatment for the veteran in 
August and September 1981, noted diagnoses of lumbosacral 
strain, and chronic benign pain syndrome secondary to 
lumbosacral strain.  A rating action in December 1981 
increased the evaluation for right sacroiliac strain from 10 
percent to 20 percent.  

The veteran was hospitalized again in February and March 
1982, and psychological testing was performed.  The 
psychologist suggested that there was prominent schizophrenic 
thought disorder and it was "probable that overt 
schizophrenia may be compensated by a functional low back 
syndrome."  There was also suspicion of a possible mixed 
bipolar disorder.  The discharge summary showed a diagnosis 
of probable schizophrenia, may be compensated by a functional 
low back syndrome.  A rating determination in March 1982 
recharacterized the service-connected back disorder as low 
back strain, and the evaluation was increased to 40 percent.

The veteran was provided VA psychiatric examination in 
December 1982.  It was recorded that he was first seen for 
psychiatrist evaluation in May 1978 and the diagnosis was 
borderline.  At that time he believed that people were 
jealous of him and that God had singled him out.  He was also 
thought to be somewhat grandiose.  In December 1981 there was 
a doctor's opinion that some of the veteran's physical 
symptoms were hysterical in nature.  He was also noted to be 
somewhat grandiose and paranoid.  Arrangements were made for 
treatments and he canceled appointments many times.  In the 
spring of 1982 he was hospitalized complaining of pain, and 
was diagnosed as suffering from possible schizophrenia.  

On examination his thoughts were scattered, his answers were 
frequently totally irrelevant, and he was delusional about 
his mental abilities.  His affect was totally inappropriate 
at times, and he did not appear depressed or anxious.  He 
denied hallucinatory experiences, and had not been on any 
anti-psychotic medications recently.  The diagnosis was 
chronic undifferentiated schizophrenia, mild.  

A January 1983 rating decision reduced the evaluation for the 
veteran's back disability, and it was recorded that chronic 
undifferentiated schizophrenia, mild, was NSC (not service 
connected).  The notification furnished the veteran of this 
rating action, later in January 1983, did not show that 
service connection had been denied for chronic 
undifferentiated schizophrenia.  

The veteran reported in a February 1983 statement that he was 
taking VA prescribed medication for a nervous disorder, and 
that the disorder was due to his service-connected (SC) low 
back disability.  In January 1984 he reported that his SC 
back condition had caused him to have a nervous condition, 
and he referred to the hospital diagnosis in February and 
March 1982.  

The hospital summary from November and December 1983 noted 
that the veteran requested admission for developing self-
management for pain relief.  The diagnoses were chronic 
lumbar strain secondary to helicopter fall in 1973; chronic 
benign pain syndrome secondary to chronic lumbar strain; and 
depression problems secondary to chronic benign pain syndrome 
secondary to chronic lumbar strain.  

The contents of the May 4, 1984 rating decision, as well as 
the notice of that determination, have been described above. 

The veteran, in a statement received May 16, 1984, reported 
that he would like to add to his service connected disability 
depression problems secondary to chronic benign pain syndrome 
due to chronic lumbar strain secondary to a fall in 1973.  He 
also asked that probable schizophrenia be added.

The contents of the August 2, 1984 rating decision, as well 
as the notice of that determination, have been described 
above. 

The veteran, in a statement in March 1988, wrote "Also, 
secondary to the present condition of chronic lumbar strain, 
benign pain syndrome, which is the cause of the 
undifferentiated schizophrenia, that is caused by the back 
condition." He stated that he wanted to be compensated for 
the schizophrenia.  The RO, in a May 1988 letter to the 
veteran, noted that he offered no evidence pertinent to the 
issue of service connection for his nervous condition, and no 
action would be taken.  

In July 1988 the veteran submitted in support of his claim 
for service connection for a nervous condition, copies of the 
1981, 1982, and 1983 hospital summaries previously reported.  

In January 1989, the RO wrote to the veteran that "We are 
writing to you concerning your claim for service connection 
for nervous condition, and low back syndrome."  The RO 
continued that the statement he had submitted was not 
sufficient to "reopen your claim as it does not present new 
and material evidence for reconsideration."  The RO then 
stated:  

However, if you have recently received 
medical treatment for your service connected 
nervous condition and low back strain you may 
have the condition(s) reevaluated by 
furnishing current medical evidence showing 
treatment within the past 12 months.  

In July 1989, the veteran again submitted hospital summaries 
in support of his claim for service connection for 
schizophrenia, depression, and referred to VA records in July 
and August 1988, and private psychiatric evaluation 
associated with a Social Security Administration (SSA) claim.  

In August 1989, the RO wrote to the veteran:  

You were advised previously that your 
schizophrenia condition was not service 
connected.  In order for us to reconsider 
this claim, you must furnish new and material 
evidence that would indicate that his 
condition was incurred in or aggravated by 
your military service.

The RO further added that the veteran could also submit 
evidence showing treatment within one year of service.   

The veteran in July 1991 again claimed service connection for 
a nervous condition, schizophrenia.  The RO notified him in 
September 1991 that the claim for service connection for a 
nervous disorder was denied and that the evidence he referred 
to in his letter had already been considered.  In a statement 
in March 1992 he reported that evidence that would support 
his claim for service connection for a nervous 
condition/schizophrenia included SSA records, and material 
previously reported.  The attached SSA records included a 
disability determination that referred to VA treatment 
records.  The presence of psychiatric disability was reported 
based upon the information contained in VA treatment records.  
The SSA determination did not find a psychiatric disability 
was due to service or service connected disability. 

Received in July 1992 was a copy of a VA record dated in July 
1974, which noted that the veteran was treated for a back 
condition in service, and had received Valium.  It was 
recorded that he claimed the "[P]ain is so severe I feel 
like crying."  The veteran believed that this information 
showed the onset of his nervous 
disorder/depression/schizophrenia was in October 1973.

The December 1992 statement of the case (SOC) issued to the 
veteran, noted that his claim for depression in January 1984 
was denied by rating May 4, 1984, and that on May 16, 1984 he 
added the issue of service connection for schizophrenia, 
denied by rating action August 2, 1984.  It was reported that 
the 1984 rating actions were "final" and that new and 
material evidence was required to reopen a claim for service 
connection for a psychiatric disorder.

The veteran in hearing testimony before a member of the Board 
sitting in Washington, D. C., in May 1993, reported that he 
started receiving treatment for a psychiatric disorder in 
1974, that Valium was prescribed, and currently he was taking 
Valium and anti-psychotic drugs, Transcript (T) pp. 9 and 10.  
He stated that it was the excruciating pain that caused the 
psychiatric symptoms, T. p. 11.  

The Board, in a remand in August 1993, asked that all VA 
records form 1974 to the present be secured, and that the 
appellant be provided psychiatric examination with an opinion 
as to the relationship, if any, between the veteran's 
lumbosacral strain and any psychiatric disorder.  

The veteran was provided VA psychiatric examination in 
September 1993, and his records were reviewed.  The examiner 
observed that the veteran was difficult to interview because 
he had trouble remembering dates.  The prior history of 
treatment and hospitalizations was reviewed, and the examiner 
pointed out that he had reported previously at the time of 
the 1982 VA hospitalization that the veteran had 
schizophrenia, but that at the time of the current 
examination the veteran gave "absolutely no evidence of 
psychosis," with no delusional thinking or hallucinations.  
The veteran did not look anxious or depressed, and there was 
no evidence of organicity.  It was noted that he may have 
been psychotic in the past "but it is quite unclear what the 
relationship between the psychosis and the back pain is."  
It was reasonable to assume that he may have some minor 
depression, related to chronic back pain, but it did not seem 
severe to the examiner.  It was noted that he was taking 
Valium prescribed by an orthopedic surgeon.  The diagnoses 
were Dysthymic State, very mild, possibly secondary to 
chronic back strain; and history of schizophrenia, now in 
total remission and not treated with any medication.  

The veteran was again seen for psychiatric evaluation in 
September 1994, and it was noted that he had been seen in 
September 1993.  He was no longer on Valium.  On examination 
the veteran did not look the least bit uncomfortable and did 
not appear depressed and he did not appear anxious.  There 
was no evidence of the previously diagnosed psychosis and 
there was no evidence of organicity.  The examiner noted that 
one year before he suggested that the veteran might be 
suffering from some dysthymic symptoms secondary to his back 
pain, "but this was only an assumption and I cannot say, 
with any certainty, that this man is suffering from any 
psychiatric illness secondary to his chronic back problem.  
Certainly, he does not describe symptoms that would justify a 
diagnosis of depression, at this time."  The diagnoses were 
history of schizophrenia, in total remission at the present 
time; and history of dysthymia, now in remission.  

A rating action in January 1995 denied service connection for 
dysthymia secondary to lumbosacral strain.  The January 1995 
supplemental statement of the case (SSOC) noted that service 
connection may be granted for a disease or injury which is 
proximately due to, or the result of, a service connected 
disability, and the evidence did not show that a psychiatric 
disorder was directly related to the service connected 
condition of chronic lumbosacral strain.  

The veteran in a March 1995 document is support of his claim, 
directly cited 38 C.F.R. §§ 3.310(a), 4.127, and 4.128.  

The psychiatric disability claim was remanded again in May 
1996.  At that time it was reported that the notification 
letter that followed each rating decision in 1984 did not 
appear to include an explanation to the veteran of the 
determination regarding a psychiatric disorder, and that it 
appeared that service connection had been granted for a 
psychiatric disorder, as it was held that he had a 
neuropsychiatric disorder associated with the service-
connected back disorder that could not be separately 
evaluated.  Reference as also made to Allen v. Brown, 7 Vet. 
App. 439 (1995), which held that the aggravation of a non-
service-connected disability by a service-connected 
disability may be a proper basis for compensation for the 
degree of disability over and above the degree of disability 
existing prior to the aggravation.  Another psychiatric 
examination was requested, as was a review of the May and 
August 1984 rating decisions.  

Per the May 1996 remand, the veteran was requested to provide 
consent forms for all treating medical personnel.  

He was again examined for VA psychiatric purposes in March 
1997.  The veteran claimed he had no psychiatric problems and 
was not being seen by a psychiatrist.  On examination he was 
extremely vague about everything and answered questions 
somewhat off the point.  However, he did not look the least 
bit anxious or depressed and there was no evidence of 
psychosis, or organicity.  The diagnosis was no evidence for 
any psychiatric impairment.  His GAF (global assessment of 
functioning) scale was 75.

When the veteran was examined again in August 1997, his 
entire claims file was reviewed.  A background on the veteran 
was given.  It was recorded that there was some notation in 
the veteran's file about prior disorganized bizarre thinking, 
as well as perhaps a depressive mood.  When questioned about 
psychiatric symptoms, the veteran denied having any symptoms 
related to either a depressed mood, of manic mood, as well as 
any symptoms related to anxiety disorders or obsessive 
compulsive disorders.  Mental status examination showed no 
significant abnormality.  The impression was that the veteran 
presented with a history that may be suggestive of some prior 
psychiatric symptoms, although any diagnostic formulation, 
even while symptomatic, would be somewhat unclear.  Today, 
however, "he has essentially no psychiatric symptoms and 
does not warrant a psychiatric diagnosis."  There was no 
Axis I or Axis II diagnosis.  The GAF score was 75.

The November 1998 SSOC provided the veteran with 38 C.F.R. 
§ 3.310(a).  The RO held that the denial of the claim in May 
1984 was correct, but the basis was wrong.  The RO noted that 
the basis for the denial in May 1984 was that it was not a 
separately ratable condition since every condition associated 
with severe pain that is not adequately controlled will cause 
depression problems.  The RO concluded that the correct basis 
for a denial was that no clinical diagnosis of a chronic 
depressive disorder.  The diagnosis of depression problems 
secondary to chronic benign pain syndrome was not considered 
a properly diagnosed psychiatric disorder, but rather 
"problems or symptoms" of depression which did not 
"necessarily" represent a chronic psychiatric disorder as 
recognized by "DSM IV."  Moreover, the RO found that there 
was no "objective" evidence to demonstrate the low back 
disability has caused an increase in symptoms of any 
nonservice connected psychiatric disorder for which service 
connection could "attach."  

Received in support of the veteran's claim in October 1997 
were copies of records, medical and otherwise, related to the 
veteran's claims for SSA benefits in 1978 and 1988, VA 
medical records, and records associated with state vocation 
rehabilitation in 1986.  Most of the VA records were 
cumulative or duplicative of records already in file.  The 
records submitted included the following pertinent material.

A May 18, 1979, VA mental hygiene closing note reported that 
the veteran had been seen in May 1978 for a NP (neuro-
psychiatric) condition, and no definite diagnosis was 
established.  He had not been seen since September 13, 1978 
and his case was closed.  

A December 10, 1981 psychiatric evaluation noted that the 
veteran wanted medicine to help his nerves, as he was taken 
"off Valium and Librium too fast."  He said he felt 
depressed, and was seen in March 1980 for depression because 
of family and identity problems.  He tended to be vague and 
evasive.  He was generally coherent and relevant to direct 
questions.  The impression was conversion symptoms in a 
hysterical-narcissistic personality who had organic pain 
beginning at age 13, and apparently "reactivated" in 
service.  There was some grandiose and paranoid ideation in 
regard to self and abilities, and ambivalence to family of 
origin, related to revelation in regard to real parents.  It 
was also added, "there may be underlying depression of 
significant degree affecting his pain and disability."

A February 24, 1982, psychology consultation record noted 
that despite the veteran's report of intense back pain, he 
gave no appearance of physical distress.  His thought content 
was predominately egocentric with manifestations of paranoid 
grandiosity, he indulged in much fantasy, and there were no 
indications of illusions or hallucinations.  MMPI (Minnesota 
Multiphasic Personality Inventory) testing outcome implied a 
markedly disturbed individual.  There was indication of 
probably functional pain.  The assessment was an individual 
presenting an equivocal clinical picture.  The Axis II 
criteria substantiated a diagnosis of narcissistic 
personality disorder, evident clinically and from MMPI 
responses.  An Axis I diagnosis was less clear.  There was a 
prominent schizophrenic thought disorder and it was probable 
that overt schizophrenia may be compensated by a functional 
low back syndrome.  The veteran also showed evidence of mood 
swing of several years duration, thus giving suspicion of a 
possible mixed bipolar disorder.  

A private medical report, apparently associated with a claim 
for SSA benefits, dated in November 1982, noted post-service 
back injuries in 1980 and 1982.  A May 1983 private physical 
examination noted diagnoses to include low back pain, 
probably musculoligamentous in origin, and undifferentiated 
schizophrenia by history from the veteran.  A private 
psychiatric examination, also in May 1983, included a 
background provided by the veteran, including his family 
problems.  The examiner "suggest[ed]" a diagnosis of 
schizophrenia, paranoid type.  

Psychological evaluation for a state vocational 
rehabilitation program, in April 1986, noted the various 
tests administered.  It was indicated that the veteran's 
present level of emotional adjustment, his tendency to be 
somewhat narcissistic, his skills were finally honed in the 
social sphere, and he had a variety of successful work 
experiences.  

The veteran was seen at a VA facility in July 1988 "asking 
for his 'schizophrenia,'" reporting he was too embarrassed 
before to admit his had this disorder and after having a 
nightmare.  He came to the examining room with a brief case 
full of articles about schizophrenia copied from the VA 
library.  He voiced concern about having schizophrenia, and 
what to do about it.  He also provided a copy of a note from 
a VA facility in which he was assessed as having "probable 
schizophrenia, maybe compensated by a functional low back 
syndrome."  It was noted that the veteran was trying to come 
to terms with the diagnosis of schizophrenia.

A private internal medicine evaluation in September 1988, 
reported that the veteran stated he was a soldier in Vietnam, 
and was in a helicopter which was "shot down" and he fell 
from the helicopter some 40-50 feet and re-injured his back.  
In the examination impressions auditory hallucination by 
history were reported, and it was noted that the veteran 
maybe suffering from a post-traumatic stress disorder.  
Psychiatric evaluation in September 1988 noted that the 
veteran reported that in 1974 be became depressed and had bad 
dreams and he had personality and mood changes.  He stated 
that he heard auditory hallucination once a week, and 
suffered from paranoia.  His diagnosis was schizophrenia, 
residual type.


Analysis

This matter illustrates the maxim that there is no limit to 
the bizarre nature of the legal or factual complexities that 
may arrive before the Board in any given case.  Given the 
protracted nature of the adjudication of this claim, and the 
understandable frustrations of the veteran and the RO, the 
Board will proceed to adjudicate as much of this matter as 
feasible on the current record.  

The veteran was provided notice of the 1978 rating action 
that denied service connection for a nervous disability on a 
direct and secondary basis and of his appellate rights.  He 
did not timely appeal and that determination is final.  A 
January 1983 rating action listed schizophrenia as a 
nonservice connected disability, however, no notice was 
provided the veteran and that determination was not final.

In the August 1993 decision, the Board noted that service 
connection for a psychiatric disability was denied by rating 
actions in August 1978 and May and August 1984.  The Board 
further stated that the veteran did not appeal these 
decisions.  When the Board addressed this issue again in May 
1996, however, the Board pointed out that the record 
contained no documentation that the veteran was provided 
written notice of the 1984 determinations.  In the absence of 
written notification to the claimant, these rating actions 
were not final.  The Board further observed that the August 
1984 rating determination held that a neuropsychiatric 
disability was associated with the service connected back 
disability, but it could not be separately rated.  The Board 
commented that it "appear[ed]" that service connection was 
granted for a psychiatric disorder.  The Board further   
commented that "if that is the case, the current evaluations 
are probative of the level of impairment."  In the 
directives contained in the remand, the Board sought 
clarification of the record including a medical opinion as to 
whether a service connected disability caused an acquired 
psychiatric disability or whether a service connected 
disability aggravated any acquired psychiatric disability.  
The RO was requested to readjudicate the claim following this 
development "and the May and August 1984 rating decisions 
that addressed the issue of secondary service connection for 
a psychiatric disability."  

It appears in retrospect, and viewing the record most 
favorably to the veteran, that the Board's 1996 remand was 
based on the premise that service connection had been granted 
in August 1984 for a "psychiatric disorder."  Given the 
varied nature of the diagnoses then of record, and the nature 
of the RO's description of the "psychiatric disorder," the 
Board sought clarification both medically and adjudicatively.  
The Board asked for an examination to confirm the nature of 
the psychiatric disability the veteran manifested, and also 
for opinions as to etiology of such psychiatric disability, 
both on a secondary basis and also on the basis of whether 
the service connected back disability had aggravated a 
psychiatric disability.  The RO was then to review the record 
in light of the new medical findings and the Board's 
conclusion that the May and August 1984 determinations were 
not final, but that the later action appeared to service 
connect a psychiatric disorder.  

What the Board did not foresee in 1996 was the possibility 
that the subsequent examination(s) would fail to confirm the 
existence of any acquired psychiatric disability.  The March 
1997 psychiatric examination resulted in a diagnosis of no 
evidence of any psychiatric impairment.  Thereafter, a second 
examination, in August 1997 following a review of the claims 
folder resulted in no Axis I or Axis II diagnosis.  
Obviously, if there was no evidence of any psychiatric 
impairment, the physicians would be hard pressed to provide 
an opinion about the relationship of any current psychiatric 
disability to service or service connected disability without 
resort to pure speculation.  

These opinions came after the September 1993 examination that 
disclosed "absolutely no evidence of psychosis," and 
provided diagnoses "very mild" dysthymic state, "possibly" 
secondary to chronic back strain and history of 
schizophrenia, now in total remission.  Then in September 
1994, the diagnoses were history of schizophrenia, now in 
total remission, and history of dysthymia, now in remission.  
In other words, over four evaluations spanning a period of 
five years, no identifiable symptoms of active psychiatric 
disability have been detectable on clinical examination, 
apart from the suggestion of "very mild" dysthymic state 
possibly secondary to back strain.  

While the absence of any current disabling impairment due to 
psychiatric disability is good news for the claimant in terms 
of his daily activities, it does not completely resolve this 
matter which has been pending since 1984.  Under the case 
law, it is clear that a fundamental element of a well-
grounded claim is competent evidence of "current 
disability."  Rabideau v. Derwinski, supra; Brammer v. 
Derwinski, supra.  The Board further finds that "current 
disability" means a disability shown by competent medical 
evidence to exist at the time of the award of service 
connection.  Degmetich v. Brown, 104 F.3d 1328 (Fed. Cir. 
1997); Chelte v. Brown, 10 Vet. App. 268 (1997).  As the 
Court has held, the regulatory definition of "disability" 
is the " . . . impairment of earning capacity resulting from 
such diseases or injuries and their residual conditions . . 
.."  38 C.F.R. § 4.1 (1997); Hunt v. Derwinski, 1 Vet. App. 
292, 296 (1991).  The circumstances of this case are 
distinguishable from Degmetich because in this matter there 
has been at least some indication of the existence of current 
disability during the time that has elapsed since the claim 
was filed in 1984, while in Degmetich there was no medical 
evidence of a disability at any time from when the claim was 
filed, although such disability reportedly existed prior to 
the date of the claim.

The Board finds it significant that the veteran's pending 
claim at the time of the August 1984 rating action was for 
service connection for depression problems.  The RO 
characterized the issue before it as "service connection for 
depression as due to service connected back pain."  The RO 
did not further describe the nature of the psychiatric 
disorder it was contemplating by term or diagnostic code.  
The RO held that any psychiatric disability associated with 
his service connected back disability could not be separately 
rated, but "is considered a part of his service connected 
back condition."  This conclusion was consistent with the 
provisions of 38 C.F.R. § 3.310 in effect then as now (as 
38 C.F.R. § 3.310(a)) that state: 

Disability which is proximately due to or the 
result of a service-connected disease or 
injury shall be service connected.  When 
service connection is thus established for a 
secondary condition, the secondary condition 
shall be considered a part of the original 
condition.  (Emphasis added.)

The rating action raised the rating for the service connected 
back disability from 20 to 40 percent; however, the basis for 
the increase was stated to be the increased severity of the 
back symptoms.  There was no language in the rating action 
that indicated the increased rating for the back disability 
was based upon disabling manifestations due to psychiatric 
pathology.  

In reviewing the 1984 rating actions in 1998, the RO held 
that the denial of the claim in May 1984 was correct, but the 
basis was wrong.  The RO noted that the basis for the denial 
in May 1984 was that it was not a separately ratable 
condition since every condition associated with severe pain 
that is not adequately controlled will cause depression 
problems.  The RO concluded that the correct basis for a 
denial was that no clinical diagnosis of a chronic depressive 
disorder.  The diagnosis of depression problems secondary to 
chronic benign pain syndrome was not considered a properly 
diagnosed psychiatric disorder, but rather "problems or 
symptoms" of depression which did not "necessarily" 
represent a chronic psychiatric disorder as recognized by 
"DSM IV" [Diagnostic and Statistical Manual of Mental 
Disorders, 4th Edition).  Moreover, the RO found that there 
was no "objective" evidence to demonstrate the low back 
disability has caused an increase in symptoms of any 
nonservice connected psychiatric disorder for which service 
connection could "attach."  The Board notes that in 1984, 
DSM-IV was not in effect.  The nomenclature then in effect 
was DSM-III.  Moreover, the RO did not address the August 
1984 rating action, and thus apparently did not dispute that 
this rating action granted service connection for a 
psychiatric disorder.   

Based upon all of the above, the Board concludes that the 
August 1984 rating determination granted service connection 
for a psychiatric disability.  Since the only psychiatric 
disability for which a claim was pending was "depression 
problems," and since the only indication in the rating 
action that points to the nature of the psychiatric 
disability contemplated by the RO was the description of the 
relevant issue before the RO as service connection for 
depression due to a back disability, the only psychiatric 
disability addressed in that determination must be found to 
be depression.  Thus, it follows that the psychiatric 
disability the RO found in August 1984 to be secondary to the 
service connected back disability was depression.  

The nature of the psychiatric diagnosis of the depression 
disorder existing in 1984 and now must next be addressed.  
The evidence in 1984 time reflected a multitude of diagnoses 
or assessments, including "borderline" (May 1978), 
depression due to family and identity problems (March 1980), 
adjustment reaction to adult life (July 1980), chronic benign 
pain syndrome secondary to lumbosacral strain (August-
September 1981), conversion symptoms in an hysterical-
narcissistic personalty who had organic pain beginning at age 
13 and apparently "reactivated" in service, with 
"underlying depression of significant degree affecting his 
pain and disability" (December 1981), indication of 
functional pain on MMPI testing and "substantiated" Axis II 
diagnosis of narcissistic personality disorder, "probable" 
that "overt schizophrenia may be compensated by a functional 
low back syndrome" (February-March 1982), probable 
schizophrenia, may be compensated by functional low back 
syndrome (February-March 1982), suspicion of bipolar disorder 
(February-March 1982), chronic undifferentiated 
schizophrenia, mild (December 1982), a "suggest[ed]" 
diagnosis of schizophrenia, paranoid type (May 1983), chronic 
benign pain syndrome secondary to lumbar strain, depression 
problems secondary to chronic benign pain syndrome secondary 
to chronic lumbar strain (November-December 1983).  There was 
thus medical evidence of record diagnosing "depression 
problems" and indicating that those "depression problems" 
were secondary to the service connected back disability.  A 
further and more precise diagnosis in accordance with DSM-III 
of the nature of the "depression problems' was not provided.  
The rating schedule provides that where adjudicators find a 
diagnosis inadequate for rating purposes, the correct 
procedure is to return the matter to the medical providers to 
obtain clarification.  38 C.F.R. § 4.2 (1984 and 1999).  This 
was not done in 1984, but this is the fault of the 
adjudicators, not the claimant.

More recently, in September 1993, an examiner who had seen 
the veteran in 1982 commented that it was reasonable to 
assume the that the veteran had some minor depression related 
to chronic back pain, but this did not seem severe.  
Diagnosis as dysthymic state, very mild, possibly secondary 
to chronic back pain.  By September 1994, the veteran did not 
appear depressed.  The examiner now was of the opinion that 
he could not say with any certainty that the veteran had any 
psychiatric disability, including depression, secondary to 
his back disability.  Examinations in March and August 1997 
failed to find any acquired psychiatric disability at all.

In view of this evidence, the Board concludes that the August 
1984 rating determination granted secondary service 
connection for "depression."  At that time, there was 
competent medical evidence of record to support the 
conclusion that a "depression" disability existed and that 
it was related to the service-connected back disability.  
Currently, the classification of the "depression" has been 
dysthymic state, of very mild or nonexistent degree.  The 
lack of current active manifestations of "depression" or 
"dysthymic state" goes to the rating of the disability, and 
can not serve to retroactively negate the rating action in 
1984 granting service connection, which is now protected.  
38 U.S.C.A. § 1159 (West 1991).  


ORDER

Service connection for a psychiatric disability, now 
classified as dysthymic state, is granted, subject to the law 
and regulations governing the payment of monetary benefits.


REMAND

The determination above does not completely resolve this 
matter.  While the Board has found service connection for a 
disorder currently classified as dysthymic state was granted 
in August 1984, the Board has not found that service 
connection was granted for any other form of psychiatric 
disability at that time.  The veteran's arguments on appeal 
clearly indicate he is claiming service connection for other 
psychiatric disabilities, to include schizophrenia.  Since 
the Board has found that the 1984 rating determinations were 
not final, except as to the grant of service connection for a 
disorder currently classified as dysthymic state, due process 
requires that the RO address the again review the question of 
whether service connection is warranted for any other 
psychiatric disability on any other basis.

In addressing this question, the Board notes that the veteran 
has argued that the comment in the record during the 
February-March 1982 hospitalization that "overt 
schizophrenia may be compensated by a functional low back 
syndrome," or probable schizophrenia, may be compensated by 
functional low back syndrome, indicate that there is a causal 
relationship between the service connected back disability 
and schizophrenia.  The Board believes that the meaning of 
these comments is not clear and requires a supplemental 
medical opinion.  Moreover, in reviewing the Board's 1996 
remand, it appears that the Board did request that the 
examiner(s) provide an opinion as to whether: (a) the service 
connected (back) disability caused any acquired psychiatric 
disability or (b) whether the service connected (back) 
disability aggravated any acquired psychiatric disability, 
and if this the case, the examiners should identify the 
specific amount of additional disability resulting from the 
aggravation.  The examiners were further requested to provide 
a rational for any opinion.  A review of the subsequent VA 
examinations indicates no acquired psychiatric pathology was 
found, apart from mild or nonsymptomatic dysthymic state.  
This would appear to render moot the question of etiology, as 
service connection has been awarded for the only current 
psychiatric disability.  In light of the particular and 
unusual factual questions raised in this matter, however, the 
Board will take the opportunity to seek further 
clarification, particularly in light of Stegall v. West, 11 
Vet. App. 263 (1998).  

In light of the above considerations, the case is remanded 
for the following development: 

1.  The veteran may submit additional 
evidence and argument in support of his 
claim.  Kutscherousky v. West, 12 Vet. App. 
369 (1999).

2.   The RO should request that a suitably 
qualified VA physician to conduct a 
psychiatric examination of the veteran.  The 
purpose of the examination is to determine 
the nature and severity of any current 
disability and to clarify the record.  The 
claims folder and a copy of this remand 
should be made available to the physician for 
review in conjunction with the examination.  
Following the examination and a review of the 
record, the examiner should address the 
following questions:

(a) Did the service connected (back) 
disability cause any acquired psychiatric 
disability or 

(b) Did the service connected (back) 
disability aggravate any acquired psychiatric 
disability, and if this case, the examiners 
should identify the specific amount of 
additional disability resulting from the 
aggravation.  

The examiner is requested to provide a 
rational for any opinion.  The examiner is 
respectfully requested to specifically 
address whether the statements during the 
February-March 1982 hospitalization that 
"overt schizophrenia may be compensated by a 
functional low back syndrome," or probable 
schizophrenia, may be compensated by 
functional low back syndrome, indicate that 
there is a causal relationship between the 
service connected back disability and 
schizophrenia, if the diagnosis of 
schizophrenia is warranted.

The veteran is expressly advised that it is 
vital that he cooperates with the request 
that he appears for the VA examination as the 
examination may produce findings and medical 
opinions that are critical to his claim.  
Moreover, if he fails to appear, the lack of 
such evidence may be highly detrimental to 
his claim, and by regulation the claim would 
be reviewed on the evidence of record.  
38 C.F.R. § 3.655 (1996); Connolly v. 
Derwinski, 1 Vet. App. 566 (1991).

3.  The RO should review the examination 
report and assure that it is responsive to 
the requirements set forth above and, if not, 
the case should be returned to the medical 
provider for corrective action.  Stegall, 
supra.

4.  The RO should then review the issue of 
whether service connection is warranted for 
any acquired psychiatric disability, apart 
from dysthymic state, on any basis.  In 
approaching this issue, the RO should treat 
the 1978 rating determination as final, but 
not treat the 1983 or 1984 rating actions as 
final as to a claim involving a psychiatric 
disability.  To the degree that the pending 
claim since 1984 involves a claim for service 
connection for a psychosis, which was not a 
diagnosis of record in 1978, that claim 
should be treated without regard to the 
finality of the 1978 rating.

If the benefit sought on appeal is not granted, the case 
should be returned to the Board for further appellate 
consideration, after compliance with appropriate appellate 
procedures, including issuance of a supplemental statement of 
the case.  In this regard, the veteran and his representative 
should be afforded an appropriate period within which to 
respond thereto.  By this action, the Board intimates no 
opinion, legal or factual, as to the ultimate disposition 
warranted as to this specific issue.

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 1999) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, 

directs the ROs to provide expeditious handling of all cases 
that have been remanded by the Board and the Court.  See M21-
1, Part IV, paras. 8.44-8.45 and 38.02-38.03.

	

		
	Richard B. Frank
	Member, Board of Veterans' Appeals



 

